IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44258

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 372
                                                )
       Plaintiff-Respondent,                    )   Filed: February 21, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DELORES DANN,                                   )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of three years, for burglary, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Aaron J. Currin, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; MELANSON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Delores Dann pled guilty to burglary. I.C. §§ 18-1401 and 18-1403. In exchange for her
guilty plea, an additional charge was dismissed. The district court sentenced Dann to a unified
term of ten years, with a minimum period of confinement of three years. However, the district
court retained jurisdiction and sent Dann to participate in the rider program. Dann filed an I.C.R.
35 motion, which the district court denied. Dann appeals, arguing that her sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Dann’s judgment of conviction and sentence are affirmed.




                                                   2